Case 2:19-bk-11612-RK       Doc 34 Filed 05/03/19 Entered 05/03/19 15:40:22                Desc
                              Main Document Page 1 of 6


 1

 2
                                                                  FILED & ENTERED
 3

 4                                                                     MAY 03 2019

 5                                                                CLERK U.S. BANKRUPTCY COURT
                                                                  Central District of California
                                                                  BY bakchell DEPUTY CLERK
 6

 7

 8                                   NOT FOR PUBLICATION
 9                          UNITED STATES BANKRUPTCY COURT
10                            CENTRAL DISTRICT OF CALIFORNIA
11                                  LOS ANGELES DIVISION
12 In re:                                             Case No. 2:19-bk-11612-RK
13 BARAKA HOLDINGS, LLC,                              Chapter 7
14                                                    ORDER:
15                                                    (1) DENYING DEBTOR’S MOTION TO
                         Debtor.                      VACATE ORDER GRANTING MOTION
16                                                    FOR RELIEF FROM THE AUTOMATIC
                                                      STAY OR, IN THE ALTERNATIVE, TO
17                                                    ISSUE A TEMPORARY RESTRAINING
                                                      ORDER [ECF 31]; AND
18
                                                      (2) DENYING AS MOOT DEBTOR’S
19                                                    APPLICATION FOR ORDER SETTING
                                                      HEARING ON SHORTENED NOTICE
20                                                    [ECF 32]
21
            Pending before the court are (1) the Motion to Vacate Order Granting Motion for
22
     Relief From the Automatic Stay or, in the Alternative, to Issue a Temporary Restraining
23
     Order Staying the Sale Until This Matter Can Be Heard (the "Motion"), Electronic Case
24
     Filing Number ("ECF") 31; and (2) the Application for Order Setting Hearing on Shortened
25
     Notice (the "OST Application"), ECF 32, both filed by Debtor Baraka Holdings, LLC
26
     ("Debtor"). For the reasons set forth below, the court denies the Motion and denies as
27
     moot the OST Application.
28
                                                -1-
              ORDER DENYING MOTION TO VACATE ORDER GRANTING RELIEF FROM STAY
Case 2:19-bk-11612-RK           Doc 34 Filed 05/03/19 Entered 05/03/19 15:40:22                     Desc
                                  Main Document Page 2 of 6


 1           On February 14, 2019, Debtor filed a voluntary petition for relief under Chapter 7 of

 2 the Bankruptcy Code, 11 U.S.C., commencing this bankruptcy case. ECF 1. On March 1,

 3 2019, Secured Creditor Arixa Fund III, LP ("Arixa") filed a motion for relief from the

 4 automatic stay under 11 U.S.C. § 362 (the "Stay Relief Motion"). ECF 9. The only

 5 document filed in opposition to the Stay Relief Motion was the opposition of Chapter 7

 6 Trustee John J. Menchaca ("Trustee"), through his counsel Goe & Forsythe, LLP, on

 7 March 12, 2019. ECF 11. The Stay Relief Motion was served upon, among others

 8 (1) Debtor's then-counsel, Edmond Richard McGuire; (2) Debtor at its address of record,

 9 2075 Lombardy Road, San Marino CA 91108; and (3) Debtor's principal, Karim Boumajdi,

10 at 5218 Rivergrade Road, Irwindale, CA 91706. Id. at 12-13. However, Debtor failed to

11 file anything in opposition to the Stay Relief Motion. On March 19, 2019, Arixa filed a

12 reply to Trustee's opposition. ECF 13.

13           The court conducted a hearing on the Stay Relief Motion on March 26, 2019 at

14 10:30 a.m. Marc Weitz of the Law Office of Marc Weitz appeared for Arixa; Robert P. Goe

15 of the law firm of Goe & Forsythe, LLP appeared for Trustee; and Edmond Richard

16 McGuire of ERM Law Group appeared for Debtor. The court determined that an

17 evidentiary hearing was necessary to determine the proper valuation of the subject

18 property. Thus, the court set an evidentiary hearing on the matter for May 16, 2019 and a
19 status conference before the evidentiary hearing for April 9, 2019.

20           The court conducted a status conference on the matter on April 9, 2019 at 11:00

21 a.m. Marc Weitz of the Law Office of Marc Weitz appeared for Arixa; Robert P. Goe of the

22 law firm of Goe & Forsythe, LLP appeared for Trustee; and Edmond Richard McGuire of

23 ERM Law Group appeared for Debtor. Debtor again failed to file an opposition to the Stay

24 Relief Motion.1 The parties represented to the court that Debtor and Arixa had agreed on

25

26   1 When a motion is filed in this court, any opposition to the motion must be a complete written statement of
     all reasons in opposition to the motion and include declarations and copies of all evidence on which the
27   responding party intends to rely, and any responding memorandum of points and authorities. Local
     Bankruptcy Rule 9013-1(f). The court may construe a failure to file a timely written opposition as consent to
28   granting a motion pursuant to Local Bankruptcy Rule 9013-1(h).
                                                          -2-
                ORDER DENYING MOTION TO VACATE ORDER GRANTING RELIEF FROM STAY
Case 2:19-bk-11612-RK       Doc 34 Filed 05/03/19 Entered 05/03/19 15:40:22          Desc
                              Main Document Page 3 of 6


 1 a valuation for the subject property, but that Trustee had yet to agree on a valuation. The

 2 court discussed scheduling with the parties and left with the understanding that the

 3 evidentiary hearing would proceed on May 16, 2019.

 4         On April 15, 2019, Arixa and Trustee filed a stipulation resolving the Stay Relief

 5 Motion whereby Trustee agreed to consent to relief from the automatic stay for Arixa and

 6 Arixa agreed to pay $50,000 to Trustee for the benefit of the bankruptcy estate. ECF 24.

 7 Neither Debtor nor its counsel was a signatory to the stipulation. See id.

 8         On April 17, 2019, the court entered an order approving the stipulation between

 9 Arixa and Trustee and granting relief from the automatic stay under 11 U.S.C. § 362 (the

10 "Stay Relief Order"). ECF 26. Debtor never filed anything in response to the Stay Relief

11 Motion through the date of entry of the Stay Relief Order. The Stay Relief Order became

12 a final, nonappealable order 14 days after its entry, i.e., on May 2, 2019.

13         On May 3, 2019, Debtor filed (1) a Substitution of Attorney form, ECF 30; (2) the

14 Motion, ECF 31; and (3) the OST Application, ECF 32. The Motion and the OST

15 Application are supported by the declaration of Karim [Kevin] Boumajdi ("Boumajdi"),

16 Debtor's managing partner. See ECF 31 at 6-10; ECF 32 at 4-8. According to Boumajdi,

17 Debtor requests that the court vacate the Stay Relief Order or issue a temporary

18 restraining order ("TRO") postponing the foreclosure sale of the subject property on the
19 basis that Debtor allegedly received ineffective legal counsel from its former attorney.

20 Boumajdi also disputes the amount of Arixa's claim and the valuation of the subject

21 property, notwithstanding his counsel's representation to the court at the April 9, 2019

22 hearing that Debtor and Trustee agreed on the valuation.

23         Having considered the Motion, the OST Application, the supporting declarations,

24 and the record in this case, the court, with good cause appearing therefor, hereby rules as

25 follows:

26         1.      The court finds no good cause is shown to warrant hearing of the Motion on

27 an emergency basis to stay a foreclosure sale on Monday, May 6, 2019. The motion was

28 filed on the business day before the foreclosure sale—on Friday May 3, 2019—when the
                                                 -3-
                ORDER DENYING MOTION TO VACATE ORDER GRANTING RELIEF FROM STAY
Case 2:19-bk-11612-RK        Doc 34 Filed 05/03/19 Entered 05/03/19 15:40:22          Desc
                               Main Document Page 4 of 6


 1 Stay Relief Order entered on April 17, 2019 was served on Debtor by mail on April 19,

 2 2019, 14 days ago, and on Debtor’s then-counsel by email on April 17, 2019, 16 days

 3 ago. The Stay Relief Order was subject to the 14-day stay on enforcement pursuant to

 4 Federal Rule of Bankruptcy Procedure 4001(a)(3), and Debtor took no action to request

 5 reconsideration or an appeal pursuant to Federal Rules of Bankruptcy Procedure 9023

 6 and 8002. The Stay Relief Order entered on April 17, 2019 is now a final, nonappealable

 7 order.

 8          2.      The Motion fails to make a prima facie showing for a temporary restraining

 9 order, which includes a showing of likelihood of success on the merits, likelihood of

10 irreparable harm in the absence of preliminary relief, the balance of equities tips in its

11 favor and an injunction is in the public interest. Winter v. Natural Resources Defense

12 Council, Inc., 555 U.S. 7, 20 (2008). Even though Debtor seeks a temporary restraining

13 order, it does not even discuss these factors, let alone making any showing.

14          3.      The court determines that based on the moving papers, Debtor has not

15 made an adequate showing of likelihood of success on the merits. The grounds for the

16 Motion pursuant to Federal Rule of Civil Procedure 60 are that Debtor allegedly received

17 erroneous legal advice from its prior counsel. However, allegedly erroneous legal advice

18 from counsel is not the basis for granting relief from a final order pursuant to Federal Rule
19 of Civil Procedure 60(b)(6). Latshaw v. Trainer Wortham & Co., 452 F.3d 1097, 1101 (9th

20 Cir. 2006). Therefore, the court determines that Debtor has not made an adequate

21 showing of likelihood of success on the merits.

22          4.      The court determines that based on the moving papers, Debtor has not

23 made an adequate showing of irreparable harm if preliminary relief is not granted. Debtor

24 contends that its equity of at least $1 million would be lost through the foreclosure sale but

25 does not offer credible and admissible evidence of valuation to support that alleged equity

26 figure. The lay opinion of Debtor’s principal is not credible evidence of valuation since the
27 opinion is not supported by any scientifically based valuation analysis, such as a valuation

28 analysis of sales comparables on actual data of comparable real property sales, and
                                                  -4-
                 ORDER DENYING MOTION TO VACATE ORDER GRANTING RELIEF FROM STAY
Case 2:19-bk-11612-RK        Doc 34 Filed 05/03/19 Entered 05/03/19 15:40:22           Desc
                               Main Document Page 5 of 6


 1 therefore, the court gives such opinion no credence. In re Meeks, 349 B.R. 19, 22 (Bankr.

 2 E.D. Cal. 2006). Moreover, the Trustee does not share Debtor’s valuation opinion

 3 because on April 22, 2019, he filed a motion to abandon the subject property as reflected

 4 on the case docket as Document Number 28. Because there is no credible evidence of

 5 value, the court determines that Debtor has not made an adequate showing of irreparable

 6 harm.

 7         5.       The court further determines that based on the moving papers, Debtor has

 8 not made an adequate showing of the balance of equities tips in its favor. The Stay Relief

 9 Motion was pending since it was filed on March 1, 2019 with an initial hearing on March

10 26, 2019. Debtor did not file any written opposition to the stay relief motion, and the court

11 may construe its failure to file a timely written opposition as consent to granting that

12 motion pursuant to Local Bankruptcy Rule 9013-1(h). It is inequitable for Debtor now to

13 seek to vacate the final, nonappealable order on the stay relief motion that it did not

14 formally oppose. It also lacks equity that Debtor is seeking this relief on the last business

15 day before the intended foreclosure sale, even though Debtor and its counsel were served

16 with notice of the order at least 14 days ago.

17         6.       The court further determines that the factor of public interest does not apply

18 here because the dispute only involves private parties.
19         7.       The court thus DENIES the request of Debtor in its Motion for a temporary

20 restraining order to stay the sale pending a hearing for lack of sufficient showing.

21         8.       The court DENIES AS MOOT the OST Application.

22         9.       As to any other basis on which Debtor sought an order vacating the Stay

23 Relief Order, such request is DENIED WITHOUT PREJUDICE. To the extent Debtor still

24 seeks such relief, Debtor may bring a motion on regular notice pursuant to Local

25         ///

26         ///

27         ///

28         ///
                                                   -5-
                 ORDER DENYING MOTION TO VACATE ORDER GRANTING RELIEF FROM STAY
Case 2:19-bk-11612-RK     Doc 34 Filed 05/03/19 Entered 05/03/19 15:40:22       Desc
                            Main Document Page 6 of 6


1 Bankruptcy Rule 9013-1(d) and may request that the court consider its request for a

2 temporary restraining order or preliminary injunction at that time.

3          IT IS SO ORDERED.

4                                             ###

5

6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23
     Date: May 3, 2019
24

25

26
27

28
                                                -6-
             ORDER DENYING MOTION TO VACATE ORDER GRANTING RELIEF FROM STAY
